330 F.2d 613
Carl Edward BURTON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 15522.
United States Court of Appeals Sixth Circuit.
April 17, 1964.

Appeal from United States District Court; Henry L. Brooks, Chief Judge.


1
Don R. Gardner (court appointed), Cincinnati, Ohio (Carl Edward Burton, in pro per., on the brief), for appellant.


2
Wayne J. Carroll, Louisville, Ky. (William E. Scent, U. S. Atty., Wayne J. Carroll, Asst. U. S. Atty., Louisville, Ky., on the brief), for appellee.


3
Before CECIL and O'SULLIVAN, Circuit Judges, and MILLER, District Judge.

ORDER.

4
This cause having come on to be heard upon the record and briefs and the arguments of counsel, and upon due consideration it appearing to this Court that the judgment of the District Court should be affirmed,


5
Now, therefore, it is ordered that the judgment of the District Court in this cause be, and it is, hereby affirmed.